     Case 4:19-cv-01761 Document 12 Filed on 04/30/19 in TXSD Page 1 of 1




UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


CATRISHA MICKLE, Individually and on            §
Behalf of All Others Similarly Situated,        §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §          CIVIL ACTION NO. 1:19-CV-44
                                                §
SAGORA SENIOR LIVING, INC.,                     §
                                                §
                Defendant.                      §

                               ORDER TRANSFERRING CASE

         The above-styled action is transferred from the undersigned to the Southern District of
        .
Texas, Houston Division.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 30th day of April, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
